Case 2:18-cv-14605-JLL-SCM Document 1-2 Filed 10/03/18 Page 1 of 10 PageID: 9




                  Exhibit 1
10/2/2018                                            Flair 10/03/18 Page 2 of 10 PageID: 10
            Case 2:18-cv-14605-JLL-SCM Document 1-2 Filed
                                                              info@flairvapor.com
                             FAQ's (faq.php)              (mailto:info@flairvapor.com)


      Search here...                                              Login (signin.php)


                        (index.php)
                                                                                    0




                                                                                         




(https://flairvapor.com/products.php?catid=11)




      (product.php?pid_pro_id=15)




https://www.flairvapor.com/index.php                                                          1/9
10/2/2018                                            Flair 10/03/18 Page 3 of 10 PageID: 11
            Case 2:18-cv-14605-JLL-SCM Document 1-2 Filed




      (product.php?pid_pro_id=16)




                                       WHAT'S TRENDING




https://www.flairvapor.com/index.php                                                          2/9
10/2/2018                                            Flair 10/03/18 Page 4 of 10 PageID: 12
            Case 2:18-cv-14605-JLL-SCM Document 1-2 Filed




      (rechargeablekit.php)




      (about.php)

https://www.flairvapor.com/index.php                                                          3/9
10/2/2018                                            Flair 10/03/18 Page 5 of 10 PageID: 13
            Case 2:18-cv-14605-JLL-SCM Document 1-2 Filed




      (storelocator.php)




            Quality…. Experience… Innovation
       
      Flair quality that makes your experience desirable & satisfactory.
       

      Unique experience of flavor & device gives you long lasting
      contentment. Flair delivers satisfaction giving vapers a new
      experience with its authentic flavors. Innovation is the essence of our
      product design and development.
       

      At Flair vapor we give customers the extra edge to their vaping
      affection with excellent quality and affordable price making an
      exclusive experience for our customer.
       

      Vaping Smart…. Vaping Flair!!




https://www.flairvapor.com/index.php                                                          4/9
10/2/2018                                            Flair 10/03/18 Page 6 of 10 PageID: 14
            Case 2:18-cv-14605-JLL-SCM Document 1-2 Filed




https://www.flairvapor.com/index.php                                                          5/9
10/2/2018                                            Flair 10/03/18 Page 7 of 10 PageID: 15
            Case 2:18-cv-14605-JLL-SCM Document 1-2 Filed




https://www.flairvapor.com/index.php                                                          6/9
10/2/2018                                            Flair 10/03/18 Page 8 of 10 PageID: 16
            Case 2:18-cv-14605-JLL-SCM Document 1-2 Filed




                                       SIGN UP FOR NEWSLETTER !

             Enter your email...                                                  SUBMIT




https://www.flairvapor.com/index.php                                                          7/9
10/2/2018                                            Flair 10/03/18 Page 9 of 10 PageID: 17
            Case 2:18-cv-14605-JLL-SCM Document 1-2 Filed




                                           
            (https://www.twitter.com/Flairvapor/)
                   (https://www.instagram.com/Flairvapor/)
                        
        (https://www.facebook.com/Flairvapor/)

        AGE RESTRICTED PRODUCT. NOT FOR SALE TO MINORS.


        WARNING:
        This product contains nicotine. Nicotine is an addictive chemical.


        CALIFORNIA PROPOSITION 65 WARNING:
        This product contains chemicals known to the state of California to cause cancer and birth defects or other reproductive harm.




        FLAIR PRODUCTS

        FLAIR XTREME® Starter Kit(Device) (starterkit.php)
        FLAIR XTREME® PODs (products.php?catid=5)
        FLAIR XTREME® USB Charger (products.php?catid=6)

        FLAIR ECIG Rechargeable Kit (products.php?catid=7)
        FLAIR ECIG Cartridges (products.php?catid=8)
        FLAIR ECIG Disposable Kit (products.php?catid=9)

        FLAIR ECIG USB Charger (products.php?catid=10)



        EXPLORE FLAIR

        Blog (blog.php)

        Who We Are ? (about.php)
        Flair Freedom (flairfreedom.php)
        Testimonial (testimonial.php)

        Retail & Wholesale (wholesale.php)




https://www.flairvapor.com/index.php                                                                                                     8/9
10/2/2018                                            Flair 10/03/18 Page 10 of 10 PageID: 18
            Case 2:18-cv-14605-JLL-SCM Document 1-2 Filed




        ABOUT US

        Store Locator (storelocator.php)
        Terms & Condition (policies.php?check=Terms)

        Privacy Policy (policies.php?check=Privacy Policy)
        Contact US (contact.php)
        FAQs (faq.php)



                                       © 2018 Flair All rights reserved




https://www.flairvapor.com/index.php                                                           9/9
